IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


WILLIE R. TRAVIS,             : No. 78 MM 2014
                              :
          Petitioner          :
                              :
                              :
    v.                        :
                              :
                              :
COURT OF COMMON PLEAS DAUPHIN :
COUNTY,                       :
                              :
                 Respondent   :


                                       ORDER


PER CURIAM
      AND NOW, this 7th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.